Citation Nr: 0027009	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  99-08 470A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for tinea pedis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This appeal to the Board of Veterans' Appeals (BVA or Board) 
arises from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

The Board notes that, at a personal hearing at the RO in July 
1999, the veteran and his representative asserted that 
service connected tinea pedis, a skin disorder of the feet, 
had "spread" to other parts of the veteran's body.  By that 
contention, the veteran was, the Board finds, making a claim 
of entitlement to service connection for a skin disorder 
affecting areas of the body other than the feet.  That claim 
is hereby referred to the RO for appropriate action. 


FINDING OF FACT

Tinea pedis is primarily manifested by mild to minimal 
symptoms, without marked disfigurement.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for tinea pedis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.20, 4.118, 
Diagnostic Codes 7806, 7813 (1999).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran essentially contends that the current 10 percent 
evaluation for tinea pedis does not accurately reflect the 
severity of his disability.  He maintains that tinea pedis 
has spread from his feet to other parts of his body, and 
that, because more of his body is affected, he is entitled to 
a higher rating.  However, service connection is only in 
effect for a skin disorder of the feet and, in rating the 
severity of the veteran's skin disorder of the feet, the 
presence of skin disease anywhere except on the feet may not 
be considered.

As a preliminary matter the Board finds that the veteran's 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating (as 
opposed to entitlement to service connection), an assertion 
of an increase in severity is sufficient to render the 
increased rating claim well-grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992). 

Service connection for tinea pedis was granted by the RO in 
February 1977, and a noncompensable evaluation was assigned, 
effective August 1976.  That decision was based on service 
medical records which showed treatment for athlete's foot, 
and on a VA examination report which noted that the veteran 
had chronic tinea pedis.  In September 1994, the RO increased 
the evaluation to 10 percent, effective September 1993, based 
on a VA examination report which noted moderate to severe 
tinea pedis on the soles of the feet, bilaterally.  The 10 
percent evaluation has remained in effect to the present.  

Disability evaluations are based on the comparison of 
clinical findings with the relevant schedular criteria.  38 
U.S.C.A. § 1155.  While a disability must be evaluated in 
relation to its history, 38 C.F.R. § 4.1, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7 
(1999).  When a condition that is not listed in VA's Schedule 
for Rating Disabilities is encountered, VA may rate under a 
closely related disease or injury in which not only the 
functions affected but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1999).  

The veteran's tinea pedis has been rated by analogy to 
dermatophytosis under 38 C.F.R. § 4.118, Diagnostic Code 
7813.  Under that Diagnostic Code, dermatophytosis is to be 
rated as for eczema.  Under Diagnostic Code 7806, a 10 
percent evaluation is warranted for eczema with slight, if 
any, exfoliation, exudation, or itching, involving an exposed 
surface or extensive area.  A 30 percent evaluation requires 
eczema with constant exudation or itching, extensive lesions, 
or marked disfigurement.  

A VA treatment record in October 1997 noted that there were 
whitish, patchy, scaling lesions between the 4th and 5th toes 
on both feet, with no sign of infection or skin breakdown. An 
August 1998 entry noted "tinea pedis - resolved". 

At his July 1999 personal hearing, the veteran testified that 
his skin condition had spread from his feet to his legs, 
back, arms and groin.

The veteran was afforded a VA dermatology examination in July 
1999, at which there was minimal fissuring or cracking 
between the toes.  The diagnosis was tinea pedis, mild to 
minimal.  

Following a careful review of the evidence, the Board finds 
that constant exudation or itching, extensive lesions, or 
marked disfigurement of the feet by tinea pedis has not been 
shown by competent evidence.  Therefore, the criteria of 
Diagnostic Code 7806 for a rating in excess of the currently 
assigned 10 percent have not been met and entitlement to an 
increased evaluation is not established.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.118, Diagnostic Codes 7806, 7813.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for tinea pedis and, 
therefore, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b).

ORDER


An increased evaluation for tinea pedis is denied.


		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

